Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to claims dated 7/20/2021
Claims pending in the case: 1-15

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Dual screen interface control”.

Claim Rejections - 35 USC § 101
Claims 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 11-15, these claims are for a computer-readable storage medium storing instructions to perform various functions.  However, the computer-readable storage medium could be interpreted as signals.  Therefore, the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20140325428) in view of Sohn (US 20170235435).

Regarding claim 1, Lee teaches,  an object control method applied to a terminal device, wherein the terminal device comprises at least two screens (Lee: [179]: in split mode the device can comprise two screens), and the method comprises: 
receiving a user's first input on a target manipulation control and a first object in a first screen (Lee: [179]: list region (manipulation controls) may have icons (objects)), …; and 
executing, on the first screen and in response to the first input, a first action corresponding to the first input on the first object (Lee: [200]: user can select an icon in list region and drag it to execute the application on the first screen), 
wherein the first object is an object in the target manipulation control or an object in a target area (Lee: [200]: icon (object) in list region (manipulation control)), and the target area is an area on the first screen other than an area where the target manipulation control is located (Lee: [200]: dragged to the first screen which is the area outside the list region).
However Lee does not specifically teach, wherein an object in the target manipulation control is an object in a second screen, and the second screen is a screen, among the at least two screens, other than the first screen;
Sohn reaches, wherein an object in the target manipulation control is an object in a second screen, and the second screen is a screen, among the at least two screens, other than the first screen (Sohn: Fig. 10, [198-199]: a control (manipulation) region may be used to display objects of the second screen);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Sohn because the combination would enable implementing the teaching in Sohn to display icons related to either the first or the second screen or both in the control region. One of ordinary skill in the art would have been motivated to combine the teachings because the combination adds flexibility by enabling the user to decide which icons are to be displayed in the control region).

Regarding claim 2, Lee and Sohn teach the invention as claimed in claim 1 above and further teach, wherein the first object is an object in the target manipulation control, and the first action comprises any one of the following: 
displaying, on an area corresponding to the target manipulation control, an interface corresponding to the first object (Lee: [200]: user can select an icon in list region and drag it to execute the application on the first screen - area corresponding to the control of the drag operation), 
moving the first object from the target manipulation control to the target area, and moving the first object from a first position in the target manipulation control to a second position in the target manipulation control; or 
the first object is an object in the target area, and the first action comprises: moving the first object from the target area to the target manipulation control.

Regarding claim 3, Lee and Sohn teach the invention as claimed in claim 2 above and further teach, wherein, after receiving the user's first input on the target manipulation control and the first object in the first screen, the method further comprises: 
displaying, on the second screen and in response to the first input, a result of executing the first action on the first object (Lee: [200]: user can select an icon in list region and drag it to execute the application on the first).

Regarding claim 4, Lee and Sohn teach the invention as claimed in claim 1 above and further teach, wherein, before receiving the user's first input on the target manipulation control and the first object in the first screen, the method further comprises: 
receiving a user's second input on the target manipulation control; and 
updating, in response to the second input, a display mode of the target manipulation control from a first display mode to a second display mode, wherein at least one second object is displayed in the target manipulation control in the second display mode, and the at least one second object is an object in the second screen (Sohn: Fig. 10, [198-199]: user may change the display mode of the control region to display icons as per user intention which may be objects in the second screen).

Regarding Claim(s) 6-9 and 11-14, this/these claim(s) is/are similar in scope as claim(s) 1-4 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 5, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20140325428) and Sohn (US 20170235435) in further view of Zhu (CN 109522278 – please refer to the English translation for the mapping).

Regarding claim 5, Lee and Sohn teach the invention as claimed in claim 4 above but not, wherein the target manipulation control in the first display mode is a folder identifier, and the target manipulation control in the second display mode is a display interface.
Zhu teaches, wherein the target manipulation control in the first display mode is a folder identifier, and the target manipulation control in the second display mode is a display interface (Zhu: Pg. 4 [15], Pg. 5 [1-2, 8, 10]: a file in one screen may be moved to another screen).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee, Sohn and Zhu because the combination would enable interacting with files and folders displayed in two screens as taught in Zhu using a control region taught in Lee and Sohn . One of ordinary skill in the art would have been motivated to combine the teachings because the combination would add flexibility to the system by making it easier for the user to store files in folders as the user will not need to open and close file directories (see Zhu Pg. 1 [7]-Pg. 2 [1]).

Regarding Claim(s) 10 and 15, this/these claim(s) is/are similar in scope as claim(s) 5. Therefore, this/these claim(s) is/are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in attached 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735. The examiner can normally be reached Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mandrita Brahmachari/Primary Examiner, Art Unit 2176